—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Brookhaven, dated August 25, 1986, denying the petitioner’s application for a variance which would permit construction of a one-family dwelling on a parcel of land having less than the 100-foot street frontage required by Brookhaven Town Code § 85-64, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Cannavo, J.), entered April 6, 1987, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
The petitioner failed to prove that she would suffer significant economic injury or practical difficulty if the application for the variance was denied (see, Matter of Cowan v Kern, 41 NY2d 591, rearg denied 42 NY2d 910; Human Dev. Servs. v Zoning Bd. of Appeals, 110 AD2d 135, affd 67 NY2d 702). In *694determining whether financial hardships would be inflicted "the inquiry should properly focus upon the value of the parcel as presently zoned, rather than upon the value that the parcel would have if the variance were granted” (Matter of Cowan v Kern, supra, at 597). The petitioner did not adduce proof of the property’s economic value when the petitioner acquired it or its present economic value. Thus, there is no predicate which would support a finding of economic hardship (Matter of Cowan v Kern, supra, at 597; Matter of Craig v Zoning Bd. of Appeals, 41 NY2d 832). In any event, the respondent’s finding that there was no showing of practical difficulty and its consequent denial of the application have a rational basis and are based upon substantial evidence in the record; the denial was not arbitrary, illegal or an abuse of discretion (see, Human Dev. Servs. v Zoning Bd. of Appeals, supra). Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.